Mr. Justice Campbell
delivered the opinion of the court.
The object of the action is to enjoin a sheriff from selling *385real estate under an execution. The trial court denied the relief and dismissed the action. The application of plaintiffs in error for a writ of supersedeas was denied by this court. The sale was held and the property was sold. Even if either plaintiff was entitled to any relief it could not now be given on this review. The cause is moot. The writ of error is, therefore, dismissed.
Mr. Chief Justice Teller and Mr. Justice Sheafor concur..